CONQUERING OPINION OP
ME. JUSTICE WOLE.
I doubt if the facts of the hearing were duly before us. In other words, whether the testimony taken before the court became part of the record, so as to be reviewable in cer-tiorari. The judge should intervene before the facts may *371be considered to be identified and certain. The judge here might have made some corrections to the stenographic notes, even to the point of showing the scope he gave to the petitioners. In this particular case, as the order was issued to send up the stenographic record, the consent of the judge to the correctness of the notes to a certain extent might be assumed. I still maintain that where facts, ore terms, need to be added to a record, certiorari very ordinarily is not the proper remedy.
The opinion of this court, while analyzing the evidence, bases its reasoning on the fact that the real remedy of the parties is a plenary suit. This is the opinion of the commentators and is, I think, the letter of the law.
The principal object of this concurring opinion is to indicate my theory that once the court gave the parties an opportunity to make observations, the law was fulfilled. Then, any mistake of appreciation on the part of the judge could only be inquired into by a plenary suit.
Ideas similar to this were expressed in my dissenting opinion in the case of Asociación de Padres Capuchinos de Pennsylvania en Puerto Rico v. District Court, 44 P.R.R. 654. It was in this way that I thought so supplement my concurrence in the opinion of the court.